DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/17/2022 (2) have been considered by the examiner.
Status of the Claims
	Claims 1-18 are pending and under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims recite “about” in conjunction with the endpoints of numerical ranges such that the metes and bounds of the range are unclear.  It is unclear what values are included and/or excluded by the recitations.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN106038325 in view of JP2017046740.  Both of these references were provided by Applicant in the IDS dated 3/17/2022, and machine translations cited herein are enclosed for Applicant’s convenience.
The pending claims are drawn to a cosmetic container containing at least one non-woven substrate and an applicator.  The substrate comprises crimped fibers as further specified in the claims.
CN106038325 teaches cosmetic formulations comprising a low viscosity cosmetic composition and a storage member for storing said composition (see abstract, in particular).  The storage member container contains a film forming member which is a substrate and may be a fiber fabric, preferably nonwoven (see paragraphs [37]-[39] and [54]-[76]).  CN106038325 teaches that an object of the invention is fluid preservation, easy ability to be carried, and easy “draining” or administration “because of external force during use”, a teaching which is considered to constitute an “applicator” as recited in claim 1 (i.e., an applicator which dispenses a composition of good viscosity characteristics upon pressing to the skin, for instance; see “summary of the invention”, third paragraph).  CN106038325 further specifies that another object of the invention is an impregnated material (see “summary of the invention”, fifth paragraph)(limitation of claim 2).  The fiber may be polyethylene for instance (see first line, page 3/10 of translation).  The cosmetic feed composition may be an emulsion and may comprise an anti-ultraviolet active agent (see page 5/10 of translation, paragraph preceding “[table 1]”)(limitation of claim 6-7).  
CN106038325 does not teach a substrate comprising fibers which are crimped.
JP2017046740 teaches a layered fiber structure comprising a fiber assembly containing crimpable polyester composite fibers to which a hydrophilizing agent is imparted, and an inner layer comprising a fiber assembly containing crimpable polyester fibers (see abstract, in particular).  The cosmetic sheet material comprises crimped polyester fibers while maintaining retractility and absorbency of cosmetic composition (see paragraphs 7-9).  The formulations may include UV protection agents etc. and other components to be topically applied (see page 4 of 7 of translation).
	Both of the aforementioned references are directed to fiber products for use in cosmetic storage and delivery vehicles including those for storing and delivering sunscreen type active agents for instance.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the crimped fibers in JP2017046740 in the container/storage member of CN106038325 with a reasonable expectation of success.  One would have been motivated to do so to maintain retractility and absorbency of cosmetic compositions as suggested by JP2017046740.

Claim(s) 4, 5, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN106038325 in view of JP2017046740 as applied to claims 1-3, 6, and 7 above, and further in view of US 2019/0104824A1 (hereafter, “Okumura” et al.).
The teachings of CN106038325 and JP2017046740 have been delineated above.  Neither of these teaches substrate density or fiber dtex characteristics as recited in claims 4 and 5.
Okumura cures this deficiency.  Okumura teaches cosmetic carrier products and housing containers wherein the carriers are impregnated with a flowable cosmetic formulation (see abstract, in particular).  Okumura’s carrier material has fibers having a thickness of 2.0 to 15 dtex (see [0011]), a range overlapping with the instantly recited range of “from about 3 to about 30)(limitation of claim 5) and wherein the carrier fibrous aggregate has a density of 0.03 to 0.10 g/cm^3 (see [0012]), a range overlapping with the instantly recited density range of 0.015 to 0.06 in the same units (limitation of claim 4).
CN106038325 and JP2017046740 as well as Okumura are directed to fibrous carriers for delivery of liquid active agents to topical surfaces, for instance.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize carrier fiber dtex characteristics and carrier material density as suggested by Okumura in the formulations of CN106038325 and JP2017046740 with a reasonable expectation of success.  One would have been motivated to do so to facilitate good stability and release properties as suggested by Okumura taken in combination with the skill of the ordinary artisan.
Further regarding claim 8, Okumura teaches ethylhexyl methoxycinnamate as the UV absorber which may be used, and this component tis considered an “organic sunscreen agent”.  Accordingly, it would have been prima facie obvious to incorporate this particular sunscreen agent in place of CN106038325 and JP2017046740’s generically disclosed anti-UV agents, with a reasonable expectation of success.  Furthermore, the limitations of claims 9 and 10 have been addressed above in regard to claims 2 and 3, the limitations of claims 11 and 12 in regard to claims 4 and 5, the limitations of claims 13 and 14 in regard to claims 6 and 7.  Further regarding claim 16, Okumura describes the carrier to be formed of a fibrous aggregate having a core-sheath structure (see [0007]) wherein the sheath portion forms a periphery of the fiber part such that at least the core portion can be prevented from being influenced by the cosmetic for swelling reduction control (see [0014]); as such, the container is considered to contain at least two layers different from one another in at least one aspect from those named in claim 17 at least composition and/or configuration as claimed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CN106038325 in view of JP2017046740 and US 2019/0104824A1 (hereafter, “Okumura” et al.) as applied to claims 1-14, and 16 above, and further in view of US 2004/0228811A1 (hereafter, “Krzysik”).
The teachings of CN106038325 and JP2017046740  and Okumura have been delineated above but do not teach the particular sunscreen recited in claim 15.  
	Krzysik cures this deficiency.  Krzysik teaches ethylhexyl methoxycinnamate (octinozate) and avobenzone as equivalent sunscreen actives suitable for dispensing from the disclosed wipe products (see [0046]).  
	It would have been prima facie obvious to one of ordinary skill in the art to substitute avobenzone for octinozate based on Krzysik’s teaching of these sunscreen actives as suitable useful in emulsion formulations to be administered from sheet/wipe type products.  One would have been motivated to do so based on Krzysik’s teaching that these are equivalently useful in similar formulations (see [0046] and general disclosure).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN106038325 in view of JP2017046740 as applied to claims 1-3, 6, and 7 above, and further in view of US 4,586,519 (hereafter, “Seidler” et al.).
The teachings of CN106038325 and JP2017046740 have been delineated above, however these do not teach a rim and seal feature as recited in claim 17.  The limitation of claim 18 has been addressed above in regard to claims 1 and 2.
Seidler cures this deficiency.  Seidler teaches a container for sealingly supporting and enclosing a cosmetic preparation wherein a receptacle for a cosmetic preparation is enclosed and includes a platform and a first annular rim feature which assures an effective circumferential seal between container rims (see abstract, in particular).  
CN106038325 and Seidler are both directed to storage containers for cosmetic compositions.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add the housing container complete with rim seal as taught by Seidler to the cosmetic housing container of CN106038325 and carrier insert and cosmetic formulations of CN106038325 and JP2017046740, with a reasonable expectation of success.  One would have been motivated to do so to prevent a good seal to prevent product dry out and seepage as specified by Seidler (see column 1, lines 5-8 in particular).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617